DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016788 A1 (“Oh”) in view of WO 2012/095030 A1 (“Shen”).
Regarding claim 1, Oh discloses a method of decoding a video encoded based on a largest coding unit, the method comprising: determining a plurality of largest coding units of a predetermined size (e.g. see LCUs, e.g. see at least paragraphs [0018], [0022]) in a current picture unit (e.g. see picture, e.g. see at least paragraphs [0018], [0058]; the picture from which the current coding unit is being encoded or decoded (e.g. see at least paragraphs [0063], [0090]) is interpreted as the current picture unit); determining a current coding unit included in a current largest coding unit that is one of the plurality of largest coding units (e.g. see the LCU may be a coding unit or may be divided into a plurality of coding units, e.g. see at least paragraphs [0018], [0058]; the coding unit being encoded or decoded, i.e. current coding unit from current LCU from the current picture unit (e.g. see at least paragraphs [0063], [0090]) is interpreted as the current coding unit); and obtaining, from a bitstream, split information for the current coding unit (e.g. see split_coding_unit flag, e.g. see at least paragraphs [0018], [0031]), wherein the size limit information is used (e.g. see smallest size of coding unit, e.g. see at least paragraph [0025]) for a plurality of coding units included in the current picture unit (e.g. see the LCU may be a coding unit or may be divided into a plurality of coding units, e.g. see at least paragraphs [0018], [0058]; the coding unit being encoded or decoded, i.e. current coding unit from current LCU from the current picture unit (e.g. see at least paragraphs [0063], [0090]), and information about the minimum size allowable to the current coding unit is used for a plurality of coding units included in a current sequence unit including the current picture unit (e.g. see the sequence parameter set includes a smallest size of coding unit, e.g. see at least paragraph [0025]). 
Although Oh discloses obtaining, from the bitstream, the split information for the current coding unit (e.g. see split_coding_unit flag, e.g. see at least paragraphs [0018], [0031]) and the size limit information (e.g. see smallest size of coding unit, e.g. see at least paragraph [0025]), it is noted Oh differs from the present invention in that it fails to particularly disclose obtaining, from a bitstream, split information for the current coding unit when a size of the current coding unit is greater than a size acquired using size limit information, wherein when the size of the current coding unit is equal to or less than the size acquired using the size limit information, the split information for the current coding unit is not obtained from the bitstream, wherein the size acquired using the size limit information is equal to or greater than a minimum size allowable to the current coding unit. Shen however, teaches obtaining, from a bitstream, split information for the current coding unit (e.g. see split_coding_unit_flag in Table 16) when a size of the current coding unit is greater than a size acquired using size limit information (e.g. see CurrCodingUnitSize > MinCodingUnitSize in Table 16), wherein when the size of the current coding unit is equal to or less than the size acquired using the size limit information, the split information for the current coding unit is not obtained from the bitstream (e.g. see therefore, in the decoding process, it is first confirmed that the current CU is within the video image range and larger than the minimum CU size, and then the split flag bit is parsed; otherwise, the split flag bit does not need to be parsed, e.g. see description of Table 16), wherein the size acquired using the size limit information is equal to or greater than a minimum size allowable to the current coding unit (e.g. see MinCodingUnitSize represents the minimum size of the CU, e.g. see description of Table 16).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh and Shen before him/her, to modify the method of decoding moving picture in inter prediction mode of Oh with Shen in order to efficiently identify whether the current CU is split further to improve coding performance. 
Regarding claim 2, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendry et al., US 2015/0341642 A1, discloses a video encoding method, involves setting up tiles and slices about input current picture, performing encoding based on tiles and slices, transmitting encoded video information, and traversing tiles in picture
Yu et al., US 2013/0003857 A1, discloses a method for processing block of transform coefficients using scan coding pattern during e.g. video conferencing, involves processing several sub-blocks in coding order along diagonal scan coding pattern to generate bit sequence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485